Name: Council Regulation (EC) No 2178/95 of 8 August 1995 opening and providing for the administration of Community tariff quotas and ceilings for certain industrial and fishery products originating in Estonia, Latvia and Lithuania, and establishing the detailed provisions for adapting these quotas and ceilings
 Type: Regulation
 Subject Matter: Europe;  industrial structures and policy;  tariff policy;  leather and textile industries;  international trade;  fisheries
 Date Published: nan

 20 . 9 . 95 fn Official Journal of the European Communities No L 223/1 I (Acts whose publication is obligatory ) COUNCIL REGULATION (EC ) No 2178/95 of 8 August 1995 opening and providing for the administration of Community tariff quotas and ceilings for certain industrial and fishery products originating in Estonia , Latvia and Lithuania, and establishing the detailed provisions for adapting these quotas and ceilings means of an administrative procedure based on charging imports of the products in question against the ceilings at Community level as and when products are entered with the customs authorities for free circulation; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission, and the latter must in particular be able to monitor quantities charged against the ceilings and inform the Member States accordingly; whereas this cooperation has to be particularly close , since the Commission must be able to take appropriate measures to re-establish customs duties once a ceiling is reached ; THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Free Trade Agreements between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one hand , and the Republics of Lithuania , Estonia and Latvia, of the other hand , signed on 18 July 1994 , stipulate that certain products originating in these countries . may attract a reduced or zero rate of duty on import into the Community, within the limits of tariff quotas or ceilings ; Whereas the decision for the opening of Community quotas should be taken by the Community, in the execution of its international obligations, in the case of the products listed in Annexes I , II and III to this Regulation; whereas particular care should be taken to ensure that all Community importers have equal and continuous access to those quotas and that the rates laid down for the quotas are applied uninterruptedly to all imports of the products in question into all Member States until the quotas are exhausted; whereas , to ensure the efficiency of a common administration of these quotas , there is no obstacle to authorizing the Member States to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas , however , this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly; Whereas in the case of the products listed in Annex IV to this Regulation, which are subject to Community tariff ceilings , Community surveillance may be achieved by Whereas the tariff quotas and ceilings laid down in the Agreements in question relate to a period of several years ; whereas the agreements have already fixed the level of the annual increase in the volume of the tariff quotas and ceilings ; whereas the agreements also set out the conditions required for granting the tariff concessions within the limits of the said tariff quotas and ceilings ; whereas , therefore, in the interests of rationalizing implementation of the measures concerned , the provisions relating to tariff quotas and ceilings for agricultural or industrial products currently contained in the various regulations covering each of the abovementioned countries should be grouped together in a single regulation, applicable for a period of several years; Whereas amendments to the combined nomenclature and Taric codes and adaptations of quota volumes and rates arising from decisions of the Council or Commission do not involve changes of substance; whereas, in the interests of simplicity, provision should be made for the Commission tc make the necessary amendments and technical adaptations to the Annexes to this Regulation after first having obtained the opinion of the Customs Code Committee; No L 223/2 F.N Official Journal of the European Communities 20 . 9 . 95 Whereas , for the same reasons , this procedure can be applied in case of amendment to the agreements existing between the Community and these countries, in so far as any amendments thus agreed specify the products eligible for the benefit of tariff quotas or ceilings, their volumes , rates of duty and quota periods and any conditions for granting that benefit ; whereas provision should therefore be made for the Commission to make corresponding amendments to the provisions and annexes to this Regulation , after obtaining the opinion of the Customs Code Committee, HAS ADOPTED THE REGULATION : Article 1 From 1 January to 31 December of each year goods originating in Estonia , Latvia and Lithuania which are listed in Annexes I , II , III and IV to this Regulation shall be subject to tariff quotas or ceilings in accordance with the provisions contained within those Annexes . Article 3 1 . Quantities shall be charged against the ceilings as and when products are declared to the customs authorities for free circulation . Goods may be charged against a ceiling only if the movement certificate is presented before the date on whijh levying of customs duties is re-established . 2 . The level of utilization of the ceilings shall be determined at Community level on the basis of the imports charged against them in accordance with paragraph 1 . Member States shall send the Commission, not later than the 15th day of each month, statements of the quantities charged during the preceding month . 3 . As soon as the ceilings have been reached , the Commission may adopt a regulation re-establishing the customs duties applicable to the third countries in question until the end of the calendar year . When the adoption of such a regulation is requested by a Member State , the Commission shall examine the request within the following five days and shall inform the requesting Member State of the action it considers it shoild take as a result of the request, in the light in particular , of the statements sent as provided for in paragraph 2 . Article 4 In order to ensure compliance with this Regulation , the Commission shall take all appropriate measures, in close cooperation with the Member States . Article 5 Each Member State shall ensure that importers of the products in question have equal and uninterrupted access to the quotas for as long as the balance of the relevant qucta volumes so permits . Article 6 1 . The provisions required for the implementation of this Regulation , and in particular : ( a ) any amendments and technical adaptations rendered necessary by amendments to the combined nomenclature and Taric codes; and ( b ) the necessary adaptations arising from the conclusion by the Council of protocols , exchanges of letters within the framework of existing agreements , or agreements between the Community and these countries under the agreements referred to in this Regulation ; shall be adopted in accordance with the procedure laid down in Article 7 ( 2 ). Article 2 1 . The tariff quotas referred to in Article 1 shall be administered by the Commission , which may take all appropriate administrative measures in order to ensure efficient administration thereof. 2 . Where an importer declares a product covered by this Regulation for free circulation in a Member State and applies to take advantage of the preferential arrangements , and that declaration is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requirements from the quota volume . Requests for drawings , indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration for free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . 3 . If a Member State does not use the quantities drawn, it shall return them to the corresponding quota volume as soon as possible . 4 . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated on a pro rata basis . The Commission shall inform the Member States of the drawings made . 20 . 9 . 95 f.N Official Journal of the European Communities No L 223/3 2 . Provisions adopted pursuant to this Regulation shall not authorize the Commission to :  carry over preferential quantities from one quota period to another ,  transfer quantities from one Community tariff quota or ceiling to another,  open and manage tariff quotas or ceilings under new agreements . be communicated by the Commission to the Council forthwith . In that event :  the Commission shall defer application of the measures which it has decided for three months from the date of such communication ,  the Council , acting by qualified majority, may take a different decision within the period referred to in the previous paragraph . 3 . The Committee may examine any question concerning the application of this Regulation which is raised by its chair either at the latter 's initiative or at the request of a Member State . Article 8 The protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to the Free Trade Agreements concluded between the Community and each of the Republics refeired to in Article 1 shall apply . Article 7 1 . The Commission shall be assisted by the Customs Code Committee established by Article 247 of Regulation (EEC ) No 2913/92 ('). 2 . The representative of the Commission shall submit to the Committee a draft of the measures to be taken . The Committee shall deliver its opinion on the draft within a time limit which the chair may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2 ) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article . The chair shall not vote . The Commission shall adopt the measures , which apply immediately . However, if these measures are not in accordance with the opinion of the Committee , they shall Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 August 1995 . For the Council The President J. SOLANA (') OJ No L 302, 19 . 10 . 1992 , p. 1 . No L 223/4 EN Official Journal of the European Communities 20 . 9 . 95 ANNEX I List of products originating in Estonia subject to reduced or zero-duty tariff quotas Order number CN code Taric subdivision Designation of merchandise Quota duty Quota volume ( in tonnes ) 09.6401 0301 92 00 0302 66 00 0303 76 00 Eels (Anguilla spp .), live , fresh , refrigerated or frozen 0% 100 09.6403 0302 50 0302 69 35 0303 60 0303 79 41 Cod ( Gadus morhua, Gadus ogac, Gadus macrocephalus ) and fish ( if the species Boreogadus saida , fresh , refrigerated o - frozen 6 % 2 500 09.6405 0302 69 19 0303 79 19 Other fish , fresh , refrigeraced or frozen 4% 1 000 09.6407 ex 0304 10 19 ex 0304 20 19 * 20 * 90 * 20 * 30 * 90 Other fish fillers , fresh , frozen , excluding carps 4,5 % 500 09.6409 ex 1604 13 90 * 91 * 92 Brisling or sprats ( Sprattus sprattus ), prepared or preserved 10 % 350 09.6411 ex 1604 19 94 ex 1604 19 95 * 10 * 10 Hake (Merluccius spp .), prepared or preserved Alaska pollack ( Theragra chalcogramma ), prepared or preserved 10 % 60 20 . 9 . 95 F.N Official Journal of the European Communities No L 223/5 ANNEX ¡1 List of products originating in Lithuania subject to reduced or zero-duty tariff quotas Order number CN code Tarie subdivision Designation of merchandise Quota duty Quota volume ( in tonnes ) 09.6413 0301 92 00 0302 66 00 Eels (Anguilla spp .), live or fresh 0% 20 09.6415 0301 99 19 0302 69 19 Other fish , live or fresh 4% 200 09.6417 0302 22 00 0303 32 00 Plaice ( Pieuronectes platessa ), fresh o - frozen 7,5 % 60 09.6419 0302 50 0302 69 35 0303 60 0303 79 41 Cod {Gadus morhua, Gadus &lt;&gt;gac, Gadus macrocephalus ) and fish of the species Boreogadus saida , live , fresh or frozen 6% 1 800 09.6421 0303 31 30 Atlantic halibut ( Hippoglossus hippoglossus ), frozen 4% 150 09.6423 0303 71 99 Brisling or sprats ( Sprattus sprattus ) from 16 June to 14 February , frozen 6,5 % 500 09.6425 ex 0303 79 55 "Ã 0 Alaska pollack ( Theragra chalcogramma ), frozen 7,5 % 1 000 09.6427 0303 79 83 Blue whiting ( Micromesistius poutastou or Gadus pontassou ), frozen 7,5 % 500 09.6429 ex 1604 19 91 * 20 Cod raw fillets , merely coated w th batter or breadcrumbs, whether or not prefried in oil , deep frozen 7,5 % 100 09.6431 1604 19 92 Other prepared or preserved cod , whole or in pieces, but not minced 10% 65 No L 223/6 j EN Official Journal of the European Communities 20 . 9 . 95 ANNEX 111 List of products originating in Latvia subject to reduced or zero-duty tariff quotas Order number CN code Ta rie subdivision Designation of irerchandise Quota duty Quota volume 09.6301 0302 50 20 0302 69 35 0303 60 1 9 0303 60 90 0303 79 41 Cod ( Gadus ogac, Cadus macrocephalus ) and fish of the species Boreogadus Siida, fresh or frozen 6% 750 tonnes 09.6303 0302 50 10 0303 60 11 Cod ( Gadus morhua ), fresh or frozen 6% 250 tonnes 09.6305 0302 61 99 0303 71 99 Brisling or sprats (Sprattus y.prattus ) from 16 June to 14 February, fresh or frozen 6,5 % 1 600 tonnes 09.6307 ex 1604 19 98 ex 1604 20 90 MO * 35 * 50 Prepared and preserved brislings and lamprey , minced or not 10% 350 tonnes 09.6309 2301 20 00 Flours , meals and pellets , of fish or of crustaceans, molluscs or other aquatic invertebrates 0% 4 000 tonnes 09.6311 ex 0302 70 00 * 31 * 33 Fish eggs and roes of salmo i 0% 300 000 pieces 09.6313 ex 0301 99 11 ex 0301 99 19 * 20 * 10 Young salmon 0% 1 00 000 pieces 09.6315 ex 0302 70 00 * 41 Roe of pike 4% 1 000 000 pieces 09.6317 ex 0301 99 19 * 20 Young pike perch 4% 300 000 pieces 20. 9 . 95 I EN I Official journal of the European Communities No L 223/7 ANNEX IV List of textile products originating in Latvia and in Lithuania subjec : to reduced or zero-duty tariff ceilings (') Order No CN/Taric code Description Tariff ceilings 21.2001 5204 11 00 5204 19 00 5205 5206 5604 90 00 * 50 Cotton yarn not put up for retail sale 2 261 tonnes 21.2003 5208 5209 5210 5211 5212 5811 00 00 * 91 * 92 6308 00 00 s 11 * 19 Woven fabrics of cotton , other than gauze , terry fabrics, narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics 2 737 tonnes 21.2005 5512 5513 5514 5515 5803 90 30 5905 00 70*10 6308 00 00 * 20 Woven fabrics of synthetic fibres ( staple or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics 630 tonnes 21.2007 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 611020 10 6110 30 10 1 883 (1 000 pieces ) 21.2009 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 1 510 (1 000 pieces ) (') Volumes shown in this Annex apply separately to each of the two beneficiary countries . The description of goods covered by this Annex is that appearing in the combined nomenclature ( OJ No I. 345, 31 . 12 . 1994 , p. 1 ). For goods having a Taric code the nomenclature description is supplemented by the description of goods appearing under footnote ( a ). No L 223/8 I EN I Official Journal of the European Communities 20 . 9 . 95 Order No CN/Taric code Description Tariff ceilings 21.2009 (cont'd) 611020 91 611020 99 6110 30 91 6110 30 99 21.2011 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 1 8 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 1 750 (1 000 pieces ) 21.2013 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 972 (1 000 pieces ) 21.2015 6205 10 00 6205 20 00 6205 30 00 1 917 (1 000 pieces ) 21.2017 5802 11 00 5802 19 00 6302 60 00 » 90 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, of terry towelling and similar woven terry fabrics , of cotton , other than knitted or crocheted 131 tonnes 21.2019 6202 11 00 6202 12 10*90 6202 12 90 * 90 6202 13 10*90 6202 13 90 * 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's or girls ' woven overcoats , raincoats and other coats , cloaks and capes; jackets and blazers , of wool , of cotton or o" man-made textile fibres (other than parkas ) ( of category 21 ) 227 (1 000 pieces ) 21.2021 6203 1 1 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 99 (1 000 pieces ) 20 . 9 . 95 I EN I Official Journal of the European Communities No L 223/9 Order No CN/Taric code Description Tariff ceilings 21.2023 6203 31 00 6203 32 90 6203 33 90 6203 39 19 81 (1 000 pieces ) 21.2025 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 232 tonnes 21.2027 6302 51 10 6302 51 90 6302 53 90 6302 59 00*20 6302 59 00 * 90 6302 91 10 6302 91 90 6302 93 90 6302 99 00*90 Table linen , toilet and kitchen linen , other than knitted or crocheted, other than of rerry towelling or similar terry fabrics of cotton 101 tonnes 21.2029 6111 10 10 6111 20 10 6111 30 10 6111 90 00*11 6116 10 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 Gloves, mittens and mitts, knitted or crocheted 306 (1 000 pairs ) 1 537 (1 000 pairs ) 21.2031 6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 3 189 (1 000 pairs or pieces ) 21.2033 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 2 015 (1 000 pieces ) 21.2035 6201 11 00 6201 12 10*90 6201 12 90*90 6201 13 10*90 6201 13 90*90 6210 20 00 Men's or boy's woven overcoats , rain- and other coats, cloaks and capes, of wool , of cotton or of man-made textile fibres (other than parkas ) ( of category 21 ) 46 (1 000 pieces ) No L 223/10 I EN I Official Journal of the European Communities 20 . 9 . 95 Order No CN/Taric code Description Tariff ceilings 21.2037 1 12 tonnes6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 10 6207 91 90 6207 92 00 6207 99 00 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 11 6208 91 19 6208 91 90 6208 92 10 6208 92 90 6208 99 00 21.2040 6213 20 00 6213 90 00 1 746 (1 000 pieces ) 21.2041 562 (1 000 pieces ) Parkas , anoraks, windcheaters, waister jackets and the like , other than knitted or crocheted, of wool , of cotton or of man-made fibres ; upper parts of tracksuits with lining, other than of category 16 or 29 , of cotton or of man-made fibres 6201 12 10 * 10 6201 12 90 * 10 6201 13 10 * 10 6201 13 90 * 10 6201 91 00 6201 92 00 6201 93 00 6202 12 10 * 10 6202 12 90 * 10 6202 13 10 * 10 6202 13 90 * 10 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 21.2043 649 tonnes5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 20 . 9 . 95 EN Official Journal of the European Communities No L 223/11 Order No CN/Taric code Description Tariff ceilings 21.2043 5509 62 00 (cont'd) 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 21.2045 5508 20 10 308 tonnes 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 21.2047 6107 21 00 Men's or boy's nightshirts , pyjamas, bathrobes, 499 6107 22 00 dressing gowns and similar articles, knitted or (1 000 pieces ) 6107 29 00 crocheted 6107 91 10 6107 91 90 6107 92 00 6107 99 00 * 10 6108 31 10 Women's or girl's nightdresses, pyjamas, nÃ ©gligÃ ©s, 6108 31 90 bathrobes, dressing gowns and similar articles, 6108 32 11 knitted or crocheted 6108 32 19 6108 32 90 6108 39 00 6108 91 10 6108 91 90 6108 92 00 6108 99 10 21.2049 6104 41 00 395 6104 42 00 (1 000 pieces ) 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 I 6204 44 00 21.2051 6104 51 00 260 6104 52 00 (1 000 pieces ) 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 21.2053 6103 41 10 109 6103 41 90 (1 000 pieces ) 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 No L 223/12 I EN I Official Journal of the European Communities 20 . 9 . 95 Order No CN/Taric code Description Tariff ceilings 21.2053 (cont 'd) 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 21.2055 124 (1 000 pieces ) 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31 21.2057 6212 10 00 624 (1 000 pieces ) 21.2059 90 tonnes5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 21.2061 242 tonnes5407 20 1 1 6305 31 91 6305 31 99 21.2063 5407 20 19 8 tonnes 21.2065 264 tonnesWoven fabrics of synthetic fibres (continuous ) other than those for tyres of category 114 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 20 . 9 . 95 F.N Official Journal of the European Communities No L 223/13 Order No CN/Taric code Description Tariff ceilings 21.2065 5407 60 90 (cont'd) 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 5811 00 00 * 95 5905 00 70 * 90 21.2067 5408 10 00 Woven fabrics of continuous artificial fibres , other 58 tonnes 5408 21 00 than those for tyres of category 114 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 5811 00 00 * 96 5905 00 70*20 21.2069 5516 11 00 Woven fabrics of artificial staple fibrts 386 tonnes 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 5905 00 70*30 21.2071 6002 43 11 22 tonnes 6002 93 10 21.2073 6303 91 00*10 Net curtains, other than knitted or crocheted 1 tonne 6303 92 90*10 6303 99 90*20 No L 223/14 lEN Official Journal of the European Communities 20 . 9 . 95 Order No CN/Taric code Description Tariff ceilings 21.2075 630.3 91 00 * 91 * 99 630.3 92 90 * 90 6303 99 90 * 31 * .39 90 6304 19 10 6304 19 90 * 91 6304 92 00 6304 93 00 * 90 6304 99 00 i :" 92 Woven curtains ( including drapes ) interior blinds , curtain and bed valances and other furnishing articles , other than knitted or crocheted , of wool , of cotton or of man-made fibres 37 tonnes 21.2077 5401 10 11 5401 10 19 5402 10 10 5402 1 0 90 5402 20 00 5402 3110 5402 31 30 5402 31 90 5402 32 00 5402 33 1 0 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 .30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 6110 5402 61 30 5402 61 90 5402 62 1 0 5402 62 90 5402 69 10 5402 69 90 5604 20 00 »1 0 5604 90 00 40 * 90 Yarn of synthetic filament (continuous ), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 750 tonnes 21.2079 5401 20 10 5403 1 0 00 5403 20 1 0 5403 20 90 5403 32 00 * 90 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 5604 20 00 * 20 Yarn of artificial fibres : yarn of artificial filaments , not put up for retail sale , other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 75 tonnes 21.2081 5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 77 tonnes 20 . 9 . 95 I EN I Official Journal of the European Commanities No L 223/15 Order No CN/Taric code Description Tariff ceilings 21.2081 (cont'd) 5406 10 00 5406 20 00 5508 20 90 5511 30 00 21.2083 5106 10 10 5106 10 90 5106 20 11 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 1 8 tonnes 21.2085 5107 10 10 5107 10 90 5107 20 10 5107 20 30 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 60 tonnes 21.2087 5109 10 10 5109 10 90 5109 90 10 5109 90 90 34 tonnes 21.2089 5111 11 11 5111 11 19 5111 11 91 5111 11 99 5111 19 11 5111 19 19 5111 19 31 5111 19 39 5111 19 91 5111 19 99 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 10 5112 11 90 5112 19 11 5112 19 19 5112 19 91 5112 19 99 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 60 tonnes 21.2091 5803 10 00 1 tonne No L 223/16 \ ENl Official Journal of the European Communities 20 . 9 . 95 Order No CN/Taric code Description Tariff ceilings 21.2093 5507 00 00 7 tonnes 21.2095 60 tonnes5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 21.2097 53 tonnes5508 10 90 5511 10 00 55 11 20 00 21.2099 283 tonnes5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 21.2101 Carpets and other textile floor coverings other than the carpets of category 58 310 tonnes5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 5702 59 00 " ¢ 20 5702 91 00 5702 92 00 5702 99 00 a  20 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 s^ 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 5705 00 90 '^ 11 * 19 1 tonne21.2103 5805 00 00 20 . 9 . 95 EN Official Journal of the European Communities No L 223/17 Order No CN/Taric code Description Tariff ceilings 21.2105 5806 10 00 * 90 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 * 90 5806 40 00 * 90 Narrow woven fabrics, and narrow fabrics ( bolduc ) , consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings ( not knitted or crocheted ), made from textile materials assembled from rubber thread 48 tonnes 21.2107 5606 00 91 5606 00 99 5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 5807 10 10 5807 10 90 5808 10 00 5808 90 00 5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 61 tonnes 21.2109 5906 91 00 6002 10 10*10 6002 10 90 6002 30 10*10 6002 30 90 6001 10 00*10 6002 20 31 6002 43 19 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres 33 tonnes 21.2111 5606 00 10 6001 10 00*20 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 6002 10 10*91 6002 20 10 6002 20 39 6002 20 50 6002 20 70 Knitted or crocheted fabric other than of categories 38 A and 63 , of wool , of cotton or of man-made fibres 166 tonnes No L 223/18 I EN I Official Journal of the European Communities 20 . 9 . 95 Order No CN/Taric code Description Tariff ceilings 21.2111 (cont'd) 6002 30 10 * 91 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 21.2113 23 tonnesTravelling rugs and blankets, other than knitted or crocheted , of wool , of cotton or of man-made fibres 6301 10 00 6301 20 91 6301 20 99 6301 30 90 6301 40 90*91 * 99 6301 90 90 * 21 * 91 21.2115 85 tonnesKnitted or crocheted cloth ng accessories other than for babies , household linen of all kinds, knitted or crocheted : curtains ( including drapes ) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted blankets and travelling rugs , other knitted or crocheted articles including parts of garments or of clothing accessories 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 6302 60 00 * 10 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 6305 20 00 * 10 6305 31 10 6305 39 00 * 91 6305 90 00 * 20 6307 10 10 6307 90 10 20 . 9 . 95 EN I Official Journal of the European Communities No L 223/19 Order No CN/Taric code Description Tariff ceilings 21.2117 6111 10 90 6111 20 90 6111 30 90 6111 90 00 * 19 6209 10 00 * 90 6209 20 00 * 90 6209 30 00 * 90 6209 90 00*90 Babies ' garments and clothing accessories , excluding babies ' gloves , mittens and mitts of categories 10 and 87, and babies ' stockings , socks and sockettes, other than knitted or crocheted of category 88 91 tonnes 21.21 19 6108 11 10 6108 11 90 6108 19 10 6108 19 90 102 (1 000 pieces ) 21.2121 6115 11 00 6115 20 19 6115 93 91 6 731 (1 000 pieces or pairs ) 21.2123 6112 31 10 6112 31 90 6112 39 10 6112 39 90 611241 10 6112 41 90 611249 10 611249 90 6211 11 00 6211 12 00 189 (1 000 pieces ) 21.2125 6112 11 00 6112 12 00 6112 19 00 181 (1 000 pieces ) 21.2127 6104 11 00 6104 12 00 6104 13 00 6104 19 00*10 6104 21 00 6104 22 00 6104 23 00 6104 29 00*10 Women's or girls ' knitted or crochtted suits and ensembles, of wool , of cotton or man-made fibres , excluding ski suits 67 (1 000 pieces ) 21.2129 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 10 (1 000 pieces ) 21.2131 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 1 1 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 6204 22 10 6204 23 10 169 tonnes No L 223/20 I EN I Official Journal of the European Communities 20 . 9 . 95 Order No CN/Taric code Descri Dtion Tariff ceilings 21.2131 (cont'd) 6204 29 1 1 6204 32 10 6204 33 10 6204 39 11 6204 62 1 1 6204 62 51 6204 63 1 1 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 21.2132 6211 20 00 * 10 Ski suits , other than knitted or crocheted 45 tonnes 21.2133 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 159 tonnes 21.2135 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 6103 39 00 * 10 6104 31 00 6104 32 00 6104 33 00 6104 39 00 * 10 6112 20 00*10 6113 00 90 6114 10 00 6114 20 00 6114 30 00 Overcoats , jackets , blazer and other garments , including ski suits , knitted or crocheted , excluding garments of categories 4 , 5 , 7, 13 , 24 , 26 , 27, 28 , 68 , 69 , 72 , 73 , 74 and 75 60 tonnes 21.2137 6214 20 00 6214 30 00 6214 40 00 6214 90 10 1 5 tonnes 20 . 9 . 95 EN Official Journal of the European Communities No L 223/21 Order No CN/Taric code Description Tariff ceilings 21.2139 6215 20 00 6215 90 00 1 tonne 21.2141 6212 20 00 6212 30 00 6212 90 00 140 (1 000 pieces ) 21.2143 6209 10 00 » 10 6209 20 00 M 0 6209 30 00 * 10 6209 90 00 * 10 6216 00 00 Gloves, mittens and mitts , not knitted or crocheted 37 tonnes 21.2145 6209 10 00*20 6209 20 00*20 6209 30 00*20 6209 90 00*20 6217 10 00 6217 90 00 Stockings, socks and sockettes , not knitted or crocheted, other clothing accessories , other than for babies , other than knitted or crocheted 9 tonnes 21.2147 5607 41 00 5607 49 1 1 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 76 tonnes 21.2149 6306 21 00 6306 22 00 6306 29 00 69 tonnes 21.2151 6305 20 00*90 6305 39 00*99 6305 90 00*99 Sacks and bags , of a kind used for the packing of goods, of woven fabrics , other than made from polyethylene or polypropylene strip 28 tonnes 21.2153 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 91 tonnes 21.2155 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 5807 90 10*10 5905 00 70*50 6210 10 10 6307 90 91 Felt and articles of felt, whether or not impregnated or coated, other than floor coverings 62 tonnes No L 223/22 I EN | Official Journal of the European Communities 20 . 9 . 95 Order No CN/Taric code Description Tariff ceilings 21.2157 388 tonnesNon-woven fabrics and articles of such fabrics , whether or not impregnated, coated , covered or laminated 5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 5807 90 10 * 90 5905 00 70 * 40 6210 10 91 6210 10 99 6301 40 90 * 10 6301 90 90 s 10 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 6304 19 90 * 10 6304 93 00 * 10 6304 99 00 * 91 6305 39 00 * 10 6307 10 30 6307 90 99 * 10 21.2159 22 tonnes5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 21.2161 14 tonnes5609 00 00 5905 00 10 75 tonnes21.2163 5901 10 00 5901 90 00 5904 10 00 5904 91 10 5904 91 90 5904 92 00 5906 10 10 5906 10 90 5906 99 10 5906 99 90 5907 00 00 21.2165 138 tonnes5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 20 . 9 . 95 I EN I Official Journal of the European Communities No L 223/23 Order No CN/Taric code Description Tariff ceilings 21.2167 5607 90 00 * 90 Twine, cordage , ropes and cables , plaited or not, other than of synthetic fibres 8 tonnes 21.2169 6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 13 tonnes 21.2171 6306 41 00 6306 49 00 68 tonnes 21.2173 6306 91 00 6306 99 00 4 tonnes 21.2175 6307 20 00 6307 90 99 * 91 99 Other made up textile articles , woven , excluding those of categories 113 and 114 33 tonnes 21.2177 6307 10 90 26 tonnes 21.2179 5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 5911 20 00 s" 90 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 Woven fabrics and articles for technical uses 63 tonnes 21.2181 5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 20 19 5306 20 90 5308 90 11 5308 90 13 5308 90 19 104 tonnes 21.2183 5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 33 tonnes Official Journal of the European Communities 20 . 9 . 95No L 223/24 EN Order No CN/Taric code Description Tariff ceilings 21.2183 (cont'd) 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 21.2185 6302 29 10 6302 39 10 6302 39 30 6302 52 00 6302 59 00 M0 6302 92 00 6302 99 00 * 10 Table linen , toilet linen and kitchen linen «f flax or ramie , other than knitted ;&gt;r crocheted 15 tonnes 21.2187 6303 99 90 * 10 6304 19 30 6304 99 00 10 Curtains ( including net drapes ), interior blinds , curtain and bed valances and other furnishing articles not knitted or crocheted of flax or ramie 3 tonnes 21.2189 5607 90 00 * 20 Twine , cordage, ropes and cables , plaited or not , of flax or ramie 26 tonnes 21.2191 6305 90 00 * 91 * 92 Sacks and bags of a kind used for the packing of goods, used, of flax , ramie, other than knitted or crocheted 23 tonnes 21.2193 5801 90 10 5801 90 90 * 20 6214 90 90 * 11 * 91 Woven pile fabrics and chenille fabrics of flax or ramie , other than fabrics of heading No 5802 or 5806 , shawls, scarves , mufflers , mantillas , veils and the like , of flax or ramiÃ ® , other than knitted or crocheted 1 tonne 21.2195 5501 10 00 5501 20 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 2 038 tonnes 21.2197 5402 41 10 5402 41 30 5402 41 90 5402 42 00 5402 43 10 5402 43 90 453 tonnes 20 . 9 . 95 F.N Official Journal of the European Comnunities No L 223/25 Order No CN/Taric code Description Tariff ceilings 21.2199 5404 10 10 5404 10 90 5404 90 1 1 5404 90 1 9 5404 90 90 5604 20 00 * 90 5604 90 00 * 20 Monofil , strip ( artificial straw and the like ), and imitation catgut , of man-made fibre materials  Of synthetic textile materials :   Monofil   Other 273 tonnes 21.2201 5502 00 10 5502 00 90 5504 10 00 5504 90 00 5505 20 00 1 701 tonnes 21.2203 5403 31 00 5403 32 00*10 5403 33 10 Yarn of artificial filaments ( continuous ) not put up for retail sale ; other than yarn of category 42 141 tonnes 21.2205 5405 00 00 5604 90 00 * 30 Monofil , strip ( artificial straw and the like ) and imitation catgut of regenerated materials 1 9 tonnes 21.2207 5110 00 00 2 tonnes 21.2209 5004 00 10 5004 00 90 5006 00 10 13 tonnes 21.2211 5005 00 10 5005 00 90 5006 00 90 5604 90 00 M0 Silk yarn other than that of categor" 130 A Silkworm gut 36 tonnes 21.2213 5308 90 90 6 tonnes 21.2215 5308 30 00 8 tonnes 21.2217 5308 20 10 5308 20 90 73 tonnes 21.2219 5605 00 00 24 tonnes 21.2221 5113 00 00 1 tonne 21.2223 5007 10 00 5007 20 11 5007 20 19 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 Woven fabrics of silk 121 tonnes No L 223/26 Ã Ã Ã  Official Journal of the European Communities 20 . 9 . 95 Order No CN/Taric code Description Tariff ceilings 21.2223 (cont'd) 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 90 10 5905 00 90 * 20 5911 20 00*20 21.2225 5801 90 90 * 10 5806 10 00*10 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 5508 and fabrics falling within heading No 5805 ) of silk , of noil silk or of other waste silk Narrow woven fabrics of silk , of noil silk or of other waste silk 1 tonne 21.2227 5311 00 90 5905 00 90 * 90 Woven fabrics of vegetable textile fibres other than of flax , jute or of other textile bast fibres Woven fabrics of paper yarn 16 tonnes 21.2229 5809 00 00 2 tonnes 21.2231 6001 10 00*90 6001 29 90 6001 99 90 6002 20 90 6002 49 00 6002 99 00 Knitted or crocheted fabric of textile material other than cotton , wool or man - nade fibres 3 tonnes 21.2233 6301 90 90 * 29 * 99 Travelling rugs and blankets of textile material other than cotton , wool or man-made fibres 4 tonnes 21.2235 5702 39 90 * 20 5702 49 90 * 20 5702 59 00 * 30 5702 99 00*30 5705 00 90*31 * 39 Carpets and other textile fluor coverings other than those of coconut fibres of CN code 5303 , or those of category 59 57 tonnes 21.2237 5602 10 35 5602 29 10 1 tonne 21.2239 5607 30 00 5607 90 00*10 Twine , cordage, ropes and cables , plaited or not  Of abaca (Manila hemp or Musa textilis Nee ) or other hard ( leaf ) fibres or of true hemp 121 tonnes 21.2241 5607 21 00 * 11 * 19 Twine , cordage, ropes and cables , plaited or not  Binder and baler twine fur agricultural machines , of sisal and other fibres of the Agave family 246 tonnes 21.2243 5607 21 00*91 * 99 5607 29 10 5607 29 90 Twine , cordage, ropes and cables , plaited or not  Of sisal and other fibres of the Agave family , other than products of category 146 A 19 tonnes 21.2245 5602 10 11 4 tonnes 20 . 9 . 95 f ENl Official Journal of the European Comrr unities No L 223/27 Order No CN/Taric code Description Tariff ceilings 21.2247 4 tonnes6106 90 30 6110 90 90 * 30 Blouses and pullovers of silk , noil or other waste silk for women , girls and infants, knitted or crocheted 21.2249 15 tonnesGarments, knitted or crocheted , othtr than those of categories 1 to 123 and of category i56 6101 90 10 6101 90 90 6102 90 10 6102 90 90 6103 39 00 * 90 6103 49 99 6104 19 00 * 90 6104 29 00 * 90 6104 39 00 * 90 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 6107 99 00 * 90 6108 99 90 6109 90 90 6110 90 10 6110 90 90 * 90 6111 90 00 * 90 6112 20 00 * 90 6114 90 00 21.2251 39 tonnes6204 49 10 6206 10 00 6214 10 00 6215 10 00 21.2253 6213 10 00 1 tonne 21.2257 74 tonnesClothing, other than knitted or crocheted , other than those of categories 1 to 123 and category 159 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 6211 20 00*90 6211 39 00 6211 49 00 6214 90 90*19 99 No L 223/28 j EN | Official Journal of the Europear Communities 20 . 9 . 95 Order No CN/Taric code Description Tariff ceilings 21.2259 6309 00 00 1 030 tonnes 21.2261 5604 10 00 24 tonnes 21.2263 5801 90 90 * 90 5811 00 00 s 14 * 15 * 99 6002 10 10*99 6002 30 10*99 6304 19 90 * 99 6304 99 00 * 99 6305 90 00 * 1 0 6305 90 00 » 93 6308 00 00 » 90 Other textiles products , other than those of categories 1 to 230 1 tonne